        Case 6:20-bk-11000-SY Doc 28 Filed 04/24/20                 Entered 04/24/20 21:22:48        Desc
                            Imaged Certificate of Notice            Page 1 of 3
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                 Case No. 20-11000-SY
Edrick Kendar Washington                                                               Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0973-6          User: cpotierC               Page 1 of 2                   Date Rcvd: Apr 22, 2020
                              Form ID: van150              Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2020.
db             +Edrick Kendar Washington,    15168 Sheridan Court,     Victorville, CA 92394-6752
40239480       +Bank of America, N.A.,    P O Box 982284,    El Paso, TX 79998-2284
40135439       +Bby/cbna,   Po Box 6497,    Sioux Falls, SD 57117-6497
40135444       +Comenitycb/iddeal,    Po Box 182120,    Columbus, OH 43218-2120
40135445       +County Of Riverside,    2041 Iowa Ave,    Riverside, CA 92507-2414
40135442      ++FIRST SAVINGS BANK,    PO BOX 5096,    SIOUX FALLS SD 57117-5096
               (address filed with court: Ccs/first Savings Bank,       500 East 60th St North,
                 Sioux Falls, SD 57104)
40135447       +Freedom Mortgage Corp,    907 Pleasant Valley Ave,     Mount Laurel, NJ 08054-1210
40231457       +Freedom Mortgage Corporation,    Bankruptcy Department,     10500 Kincaid Drive,   Suite 300,
                 Fishers, IN 46037-9764
40135448       +Goodyear Tire/cbna,    Po Box 6497,    Sioux Falls, SD 57117-6497
40135449       +Kevin Jewelers,    25845 Railroad Ave Ste 4,    Saugus, CA 91350-2544
40231762       +Midland Credit Management, Inc.,     PO Box 2037,    Warren, MI 48090-2037
40135451       +Sflndcorp,   One Letterman Drive,     San Francisco, CA 94129-1494
40200975       +TD Retail Card Services,    c/o Creditors Bankruptcy Service,     P.O. Box 800849,
                 Dallas, TX 75380-0849
40135454       +Tdrcs/mor Furniture Fo,    1000 Macarthur Bv,     Mahwah, NJ 07430-2035
40135455       +Wescom Central Credit,    123 S Marengo,    Pasadena, CA 91101-2428

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Apr 23 2020 07:43:00       Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Apr 23 2020 07:43:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
40172738        EDI: BECKLEE.COM Apr 23 2020 07:43:00       American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
40135438       +EDI: AMEREXPR.COM Apr 23 2020 07:43:00       Amex,    P.o. Box 981537,   El Paso, TX 79998-1537
40135440       +EDI: DVTM.COM Apr 23 2020 07:43:00       Bridgecrest,    Po Box 29018,   Phoenix, AZ 85038-9018
40229305       +EDI: PRA.COM Apr 23 2020 07:43:00       Bureaus Investment Group Portfolio No 15 LLC,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,    Norfolk VA 23541-1021
40225225        E-mail/Text: Bankruptcy.RI@Citizensbank.com Apr 23 2020 04:16:01        Citizens Bank N.A.,
                 One Citizens Bank Way Mailstop: JCA115,     Johnston, RI 02919
40197807        EDI: CAPITALONE.COM Apr 23 2020 07:43:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    PO Box 71083,     Charlotte, NC 28272-1083
40135441       +EDI: CAPITALONE.COM Apr 23 2020 07:43:00       Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
40135443       +E-mail/Text: Bankruptcy.RI@Citizensbank.com Apr 23 2020 04:16:01        Citizens Bank,
                 1000 Lafayette Blvd,    Bridgeport, CT 06604-4725
40135446       +E-mail/PDF: creditonebknotifications@resurgent.com Apr 23 2020 04:11:26        Credit One Bank Na,
                 Po Box 98872,    Las Vegas, NV 89193-8872
40249883        EDI: Q3G.COM Apr 23 2020 07:43:00       Department Stores National Bank,    c/o Quantum3 Group LLC,
                 PO Box 657,    Kirkland, WA 98083-0657
40247876        EDI: JEFFERSONCAP.COM Apr 23 2020 07:43:00       Jefferson Capital Systems LLC,    Po Box 7999,
                 Saint Cloud Mn 56302-9617
40135450       +EDI: TSYS2.COM Apr 23 2020 07:43:00       Macys/dsnb,    Po Box 8218,   Mason, OH 45040-8218
40221813        EDI: PRA.COM Apr 23 2020 07:43:00       Portfolio Recovery Associates, LLC,    c/o Goodyear,
                 POB 41067,    Norfolk VA 23541
40241927        EDI: Q3G.COM Apr 23 2020 07:43:00       Quantum3 Group LLC as agent for,
                 Crown Asset Management LLC,    PO Box 788,    Kirkland, WA 98083-0788
40249753        E-mail/Text: lhunsaker@sofi.org Apr 23 2020 04:16:00        SoFi Lending Corp,
                 2750 E Cottonwood Pkwy Suite 300,    Cottonwood Heights, UT 84121
40135452       +EDI: RMSC.COM Apr 23 2020 07:43:00       Syncb/jcp,    Po Box 965007,   Orlando, FL 32896-5007
40135453       +EDI: RMSC.COM Apr 23 2020 07:43:00       Syncb/sams Club Dc,    Po Box 965005,
                 Orlando, FL 32896-5005
40249439       +EDI: RMSC.COM Apr 23 2020 07:43:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk VA 23541-1021
                                                                                               TOTAL: 20

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp            Courtesy NEF
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
         Case 6:20-bk-11000-SY Doc 28 Filed 04/24/20                                Entered 04/24/20 21:22:48                Desc
                             Imaged Certificate of Notice                           Page 2 of 3


District/off: 0973-6                  User: cpotierC                     Page 2 of 2                          Date Rcvd: Apr 22, 2020
                                      Form ID: van150                    Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 22, 2020 at the address(es) listed below:
              Daniel King    on behalf of Debtor Edrick Kendar Washington dking@theattorneygroup.com,
               r44432@notify.bestcase.com
              Rod Danielson (TR)    notice-efile@rodan13.com
              United States Trustee (RS)   ustpregion16.rs.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party   Courtesy NEF claims@recoverycorp.com
                                                                                            TOTAL: 4
     Case 6:20-bk-11000-SY Doc 28 Filed 04/24/20                                Entered 04/24/20 21:22:48                Desc
                         Imaged Certificate of Notice                           Page 3 of 3

                                        United States Bankruptcy Court
                                          Central District of California
                                        3420 Twelfth Street, Riverside, CA 92501−3819

                               ORDER AND NOTICE OF DISMISSAL
                       ARISING FROM CHAPTER 13 CONFIRMATION HEARING
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 6:20−bk−11000−SY
    Edrick Kendar Washington
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−9910
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 4/22/20


    Address:
    15168 Sheridan Court
    Victorville, CA 92394


Pursuant to the court's findings and conclusions made at the confirmation hearing in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retain jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: April 22, 2020                                                             Kathleen J. Campbell
                                                                                  Clerk of Court




Form van150−od13a Rev. 06/2017                                                                                                27 / CJ
